DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's amendment and response filed on 1/6/2022 has been received and entered in to the case. 
	
Claims 1-15, 29-30 and 34 have been canceled, claims 18-24 and 32-33 have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 16-17, 25-26, 31 and 35-40 have been considered on the merits. All arguments have been fully considered. 

Claim Rejections - 35 USC § 112 (maintained)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

This is a new matter rejection.
The instant amendment introduced a new limitation directed to the reconstituted membranous structures from all membranes of said mesenchymal stem cells. The scope of the “all membranes” of the mesenchymal stem cells would include any membranes present in the cells including not only plasma membrane but also membranes of intracellular organelles such as lysosomes, endosomes, intracellular vesicles, etc. The instant specification discloses that the term “membranous particles” refers to plasma membrane fragments that are generated upon lysis of cells (para. 30 of PGPub). There is no support in the specification of the originally filed application for the broader scope of “all membranes of the mesenchymal stem cells”. Thus, the instant amendment introduces new matter to the instant application. 
 In amended cases, subject matter not disclosed in the original application is sometimes added and a claim directed thereto. Such a claim is rejected on the ground that it recites elements without support in the original disclosure under 35 U.S.C. 112, first paragraph, Waldemar Link, GmbH & Co. v. Osteonics Corp. 32 F.3d 556, 559, 31 USPQ2d 1855, 1857 (Fed. Cir. 1994); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). See MPEP § 2163.06 - § 2163.07(b) for a discussion of the  § 608.04(c). See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP § 2163.05 for guidance in determining whether the addition of specific percentages or compounds after a broader original disclosure constitutes new matter.
	
Since the instant specification defined the membranous particles being limited to the plasma membrane as discussed above, the term “all membranes” is interpreted as “all plasma membranes” of the cells for the search purpose.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16, 25, 31, 34, 37 and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (2013, ACSNANO) in view of De La Rosa et al. (US 2017/0121685; filed 11/2/2015) 
	Jang et al. teach exosome-mimetic nanovesicles prepared by subjecting cells to serial extrusion through filters with diminishing pore sizes after the cells had been nd col. last para.; Fig. 1). Jang et al. teach that the resulting exosome-mimetic nanovesicles are with the peak diameter of 120-130 nm similar to exosomes (p.7701, 1st col., 1st full para.; Fig. 2A).
	Regarding the limitation directed to “isolated”, Jang et al. teach that the nanovesicles of Jang et al. are obtained from the interface of iodixanol layers after density gradient ultracentrifugation, and thus, the NVs are considered isolated (p.7707, Methods: Preparation of Nanovesicles (NV) and Chemotherapeutics-Loaded NV).
	Regarding the limitation directed to “reconstituted membranous structures”, this limitation does not provide any particular structure to the claimed product. Since Jang et al. teach extrusion technique using filters and thus breaking the plasma membrane into smaller pieces and forming nanovesicles, this process is considered to meet “reconstituted” membranous structures as claimed. 
	Jang et al. do not teach the exosome-mimetic nanovesicles are from mesenchymal stem cells.
	However, it would have been obvious to a person skilled in the art to use MSCs to prepare exosome-mimetic nanovesicles by using the method of Jang et al. A person of ordinary skill in the art would have motivated to prepare exosome-mimetic nanovesicles from MSCs because it is known in the art that exosomes with immunomodulatory properties are secreted from adipose tissue derived MSCs according to De La Rosa et al. (see entire document; para. [0008]). Based on the difficulty in purification of naturally forming exosomes and their low quantity as taught by Jang et al. (see Abstract), one skilled in the art would recognize that exosomes from 
	Regarding the particles being immunomodulatory, by preparing exosome-mimetic nanovesicles using MSCs, the resulting exosome-mimetic nanovesicles would inherently immunomodulatory because the nanovesicles of Jang et al. are prepared by the same process steps using mechanical lysis (serial extrusion through filters), the resulting MSC-derived nanovesicles of Jang et al. in view of De La Rosa et al. would have the same properties as the claimed product.
	Regarding claim 25 directed to the pharmaceutically acceptable excipient, De La Rosa et al. teach the use of pharmaceutically acceptable excipients (para. [0107]). Thus, it would have been obvious to use a pharmaceutically acceptable excipient in the composition of the MSC-derived exosome-mimetic nanovesicles taught by Jang et al. in view of De La Rosa et al. with a reasonable expectation of success.
Regarding claims 31 and 34 directed to the property of the immunomodulatory particles, Jang et al. in view of De La Rosa et al. do not teach the limitation. However, it is the Examiner’s position that the MSC-derived exosome-mimetic nanovesicles would have the identical property as the claimed product since the preparation of the MSC-derived exosome-mimetic nanovesicles taught by Jang et al. in view of De La Rosa et al. is substantially similar, if not identical, to the claimed product, and thus, the properties of the MSC-derived exosome-mimetic nanovesicles would inherently the same as the claimed product.
12 per mL having an ATPase activity of more than 100 units per liter, Jang et al. in view of De La Rosa et al. do not teach the limitation. However, this limitation is directed to the property of the claimed particles reconstituted from the lyzed plasma membrane of MSCs rather than the structure of the claimed product. Since the MSC-derived exosome-mimetic nanovesicles of Jang et al. in view of De La Rosa et al. would be prepared by extrusion of MSCs, the MSC-derived exosome-mimetic nanovesicles of Jang et al. in view of De La Rosa et al. are substantially similar, if not identical, to the claimed particles, and thus, the properties of the nanovesicles are expected the same as the claimed particles.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 17, 26 and 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. in view of De La Rosa et al. as applied to claims 16, 25, 31, 34, 37 and 39-40 above, and further in view of Bascones-Martinez et al. (2014, Med. Oral Patol. Oral Bucal.)
Regarding the immunosuppressive compounds in the immunomodulatory particles (claims 26 and 35), Jang et al. in view of De La Rosa et al. do not teach the limitation. However, since Jang et al. teach the loading of chemotherapeutic drug into the exosome-mimetic nanovesicles for the intended purpose of tumor therapy, one skilled in the art would load immunosuppressive drugs in the place of chemotherapeutic drug into the MSC-derived exosome-mimetic nanovesicles for the purpose of 
Regarding the immunosuppressive compounds such as steroids (claims 17 and 36), De La Rosa et al. teach that MSC-derived exosomes are used in conjunction with an additional therapeutic agent including corticosteroids (para. [0123]). Thus, it would have been obvious to a person skilled in the art to load corticosteroids into the MSC-derived exosome-mimetic nanovesicles as taught by Jang et al. It is known in the art that corticosteroids such as glucocorticoids are utilized as an immunosuppressant in the art according to Bascones-Martinez et al. (see Table 2).
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 
	
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. in view of De La Rosa et al. as applied to claims 16, 25, 31, 34, 37 and 39-40 above, and further in view of Kronsteiner et al. (2011, Stem Cells and Development)
Regarding claim 38 directed to the MSCs being treated with interferon gamma prior to their lysis, Jang et al. in view of De La Rosa et al. do not teach the limitation.
Kronsteiner et al. teach that interferon gamma enhances immunomodulatory effect of adipose tissue-derived MSCs (see entire document).
It would have been obvious to a person skilled in the art to use interferon gamma treated adipose-tissue derived MSCs for preparation of the MSC-derived exosome-mimetic nanovesicles as taught by Jang et al. in view of De La Rosa et al. because 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Regarding the new matter rejection, applicant alleged that it is impossible to obtain a high number of particles from one mesenchymal stem cell if the particles were only resultant from plasma membrane structures, and provided a calculation supporting the applicant’s position. Applicant is reminded that the claim rejection is not about enablement if one can or cannot obtain the high number of particles from a mesenchymal stem cell or whether it is inherently from the all of the membrane or not. The rejection is if the specification discloses a sufficient disclosure to the newly added limitation. As indicated in the previous OA, the instant specification clearly states that the claimed invention, i.e. immunomodulatory particles, is directed to “membranous particles” as defined as “plasma membrane fragments that are generated upon lysis of cells” (para. 30 of PGPub). There is no support to the “all membrane” which would encompass broader scope than plasma membrane. 
As discussed in the previous OA, applicant is advised to use a term “plasma membrane” instead of “all membrane” in order to obviate the new matter rejection. 

Applicant alleged that the 103 rejection is defective since the teachings of Jang and De La Rosa do not teach “all membrane”. The Examiner respectfully disagrees with the applicant’s argument. 
First, the OA mailed on 8/6/2021 states that the term “all membrane” was interpreted as “all plasma membrane” as consistent with the definition given in the instant specification because there is no indication that the “all membrane” includes membranes from intracellular organelles. 
Second, even if the “all membrane” is considered to include other membranes of intracellular organelles such as endosomes, lysosomes, etc., it is submitted that Jang et al.’s method would inherently include the membranes not only from the plasma membrane but also other intracellular membranes because Jang et al. prepare the exosome-mimetics by breaking down a whole cell, that comprises plasma membrane and intracellular organelles, into small vesicles (nanovesicles), and thus, the resulting vesicles would be inherently from “all membrane” of the cell same as the claimed product which obtains membranous particles from the whole cell upon lysis of the cell. Thus, it is the Examiner’s position that if the lysis of the mesenchymal stem cells resulting in the particles from plasma membrane, endosome, lysosomes, etc. as alleged, the mechanical lysis or serial extrusion of Jang et al. would inherently include exosome-mimetics derived not only from the plasma membrane but also from those vesicles present in the cytoplasm including endosomes, lysosomes, and exosomes that 
Applicant’s argument is mainly directed to the claimed particles are distinguishable from naturally shed vesicle structures. Consistently, the instant specification discloses that the membranous particles explicitly used to differentiate these particles from naturally occurring extracellular microvesicles including exosomes. Applicant has concluded that Jang et al.’s exosome-mimetics have several similarities with naturally occurring exosomes in terms of size, morphology and protein content whereas the membranous immunomodulatory particles of the instant invention clearly differ from naturally occurring extracellular vesicles such as exosomes. It appears that applicant alleges that Jang’s exosome-mimetics are the same as exosome whereas the claimed vesicles/particles are different. The Examiner respectfully disagrees with the applicant’s conclusion. While the exosome-mimetics of Jang et al. has similarities with exosomes, they are different because they are formed by breaking down the membrane of a cells using extrusion (i.e. mechanical lysis) (see Fig. 1 of Jang et al.). This is consistent with the claimed product that is prepared by lysing the cell and does not include naturally occurring vesicles that have been secreted extracellularly.
It is the Examiner’s position that the Jang et al.’s method of producing nanovesicles would result in the particles different from exosomes as the claimed 

Conclusion
No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/Primary Examiner, Art Unit 1632